Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 09/02/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 09/02/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1-5, 7-12, 14-18, and 20.
Applicant’s amendment left claims 6, 13, and 19 as originally filed or previously presented.
Claims 1-20 filed 09/02/2021 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2018 has been considered by the examiner. 
The applicant requests clarification as the Examiner's signature seemed to indicate that all references have been considered, as no reference had a line therethrough. It appears that all of the references had lines therethough and were not previously considered on their merits. 

Drawings – Withdrawn 
Response to Arguments
Applicant has amended the claims to remove the elements not shown within the drawings. The objection of the drawings has been withdrawn. 
Specification - Withdrawn
Response to Arguments
Applicant has amended the specification filed 09/02/2021 to fix informalities indicated in the non-final action dated 05/04/2021. The objection of the specification has been withdrawn. 

Claim Objections – Withdrawn 
Response to Arguments
Applicant’s arguments, see page 17, filed 09/02/2021, with respect to claim objections have been fully considered and are persuasive. The applicant has amended the claims to address informalities indicated in the non-final action dated 05/04/2021. The objection of the claims has been withdrawn. 

Claim Rejections - 35 USC § 112 – Withdrawn and New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the specifications” in line 34. There is insufficient antecedent basis for this limitation in the claim. It is unclear how the diameter is different. Does the applicant mean the diameter is different according to the specifications of another aspect of the device or by the 
Claim 2 recites the limitation "throttle member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the throttle member is referring back to the “throttling element” is claim or to a new limitation. For the purpose of examination, “the throttle member” will be interpreted as “a throttle member” or “the throttling element.” 
	Claims 4, 11, and 17 recite the limitation “that one or more working holes are arranged on the side of the engaging section in a straight line arrangement.” By definition, two points are required to make a straight line while the scope of the claim includes only one point. One working hole would thus be insufficient to define a straight line arrangement. It is unclear how one working hole could be arranged in a “straight line arrangement.” For the purpose of examination, one working hole will be inherently sufficient to satisfy the requirement of a straight line arrangement. 
	Claims 4, 11, and 17 recite the limitation “the positions of the working holes are matched….” There is insufficient antecedent basis for “the working holes.” It appears the limitation should read “the positions of the one or more working holes….”
 	Claims 3, 5-10, 12-16, and 18-20 are ultimately dependent from claim 1 and inherit the indefiniteness. 
Response to Arguments
Applicant’s arguments, see page 17, filed 09/02/2021, with respect to the rejections of claims 1-20 under 35 USC § 112(a) and 35 USC § 112(b) have been fully considered and are persuasive.  The applicant has amended claims 1-5, 7-12, 14-18, and 20 to address written description and indefinites issues stemming from the grammatical and idiomatic issues in the claims. The previous rejections of rejections of claims 1-20 under 35 USC § 112(a) and 35 USC § 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 5564432 A) and in view of Gillings (US 6238352 B1).
Regarding Claim 1, Thomson discloses a disposable differential-pressure-type respiratory flow device (Col. 1 lines 6-11, the present invention relates to air tubes which are disposable and at least partially biodegradable, and to spirometers, preferably differential pressure spirometers, which employ such air tubes
a fixed pipe (X, housing tube 71) being a straight pipe body (Shown in Figs. 1 and 2 as a straight pipe) with a front end (In Figs. 1 and 2, the end on the right) and a rear end (In Figs. 1 and 2, the end on the left),  
wherein the front and rear ends of the fixed pipe are open ends (X, housing tube 71 defines a hollow through space), 
the front end of the fixed pipe is a drainage section and the rear end is an engaging section (it is unclear what structure limitations are being imparted by the “drainage section” and the engaging section, if any. It appears that the limitations merely rename the front and rear ends);
two differential pressure measuring holes (x, pressure sensing legs 76 and 78. The legs begin as holes that mate with the through ports 67 and 68 as seen in Fig. 1) are radially penetrated through the drainage section between the front and rear ends (As seen in Fig. 1, the holes are radially penetrated as the air pressure is transferred outwardly from the hollow space within the air tube and this occurs in the space between the two ends of the device);
a mouth tube (X , air tube, shown generally at 60) having a cannula section (X, an open outlet 65) and a mouthpiece section (X, mouthpiece area 66) respectively arranged at the front end (See Fig. 1, the outlet 65 is located adjacent to the rear end which is opposite the indexing arrow 74) and the rear end (See Fig. 1, the mouthpiece area 66 is located at the end of the housing tube 51),
wherein the cannula section of the mouth tube is inserted in the engaging section of the fixed pipe in a pluggable form (X, Air tube is placed into housing tube 51 by placing button 44 into slot 52. The air tube is then moved into the housing tube 51 until the button 44 reaches the back wall 54 of slot 52);
confronting to the position of two differential pressure measuring holes (X, With the bottom 44 so positioned, air tube 12 is properly coupled to housing 14 so that first and second through ports 24 and 26 are in communication with the sensing ports of the pressure sensing legs), more than one pressure guide hole are drilled around the cannula section respectively (X, two through port which can be punched out or otherwise cut from the tubular segments before (or after) assembly of the air tube 12),   
each pressure guide hole and differential pressure measuring hole are communicated with the cannula section (X, the through ports of air tube 60 communicate with the pressure sensing legs 76 and 78, respectively and in X, Through ports 24 and 26 open directly into the hollow space 30 defined by the tubular segments 18 and 20); 
a throttling element (X, flow restrictor 32) is placed on an inner wall of cannula section  (See Fig. 5) between the front end and the rear end of the pressure guide holes (restrictor 32 is between the through holes 60 and 62 as shown in Fig. 7); and 
an aperture formed between the throttling element has different diameter according to the specifications (X, Flow resistor 32 forms a passage which has a smaller cross-sectional area than does hollow space 30. The aperture (the passage) has a different diameter than the cross section of the tube).  
However, Thomson does not disclose a ring-shaped shoulder located between the drainage section and the engaging section.
Gillings teaches an inhalatory flow meter (Abstract, inhalatory flow meter) comprising a ring-shaped shoulder (See Fig. 1, wall 12 forms a shoulder since cylindrical flange 10 has a smaller diameter than the spigot 18) located between a drainage section (“drainage section” is interpreted here as the section with the internal chamber 20 as the air “drains” there to be measured by the spring) and an engaging section (the “engaging section” is interpreted as the section which engages with the spigot 44 of the mouthpiece extension) of a device which connects to a mouthpiece for measuring air flow. It would have been obvious to one having ordinary skill in the art before the effective filing date of the Gillings Col. 3 lines 4-15). One of ordinary skill in the art would recognize that applying the known technique of including a circular shoulder to provide a friction fit as taught by Gillings to the air tube disclosed by Thomson would yield only the predictable result of providing a suitable means for attaching the disposable air tube to the reusable base tube. 

Regarding Claim 2, Thomson further discloses that the throttle member is an orifice plate (Flow restrictor 32 is shown as an orifice plate in Fig. 5).  

Regarding Claims 10 and 16, Thomson further discloses that between an inner surface of the engaging section and the outer surface of the cannula section (See Figs. 3-6, the guide channel is on the inner surface if the engaging section of the housing tube and the button is on the outer surface of the air tube), comprises a guide groove (Col. 7 lines 32-53, housing tube 51 includes a L-shaped slot 52) and a guiding protrusion (Col. 7 lines 32-53, button 44) which can slide along the  guide groove (Col. 7 lines 32-53, air tube is then moved into the housing tube 51 until the button 44 reaches the back wall 54 of slot 52. At this point, air tube 12 is rotated to fit the button 44 securely in the short portion 56 of slot 52).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 5564432 A) and Gillings (US 6238352 B1) as applied to claim 1 above, and further in view of Moulin (US 6322519 B1) and Truitt (US 6915705 B1).
Regarding Claim 3, modified Thomson teaches the disposable differential-pressure-type respiratory flow device as claimed in claim 1 as described above. 

Moulin teaches a device for measuring exhaled flow (Abstract) where two annular grooves (Col. 3 lines 29-27, two annular chambers 23, 24) are formed on an inner surface of the fixed pipe (See Fig. 1, the “grooves” are formed by the contact of the seals 21 on the inner surface of the casing 10) with an annular shape (referred to as “annular” chambers) aligning to the two differential pressure measuring holes respectively (Col. 3 lines 9-18, two annular chambers 23, 24 respectively communicating with openings 18, 19), and each annular groove is communicated with an inner end of each corresponding differential pressure measuring hole (Col. 3 lines 9-18, two passages 25, 26 opening respectively in the two annular chambers 23, 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing tube disclosed by Thomson to include the annular grooves as taught by Moulin to reliably transmit pressure towards the sensor (Moulin Col. 3 lines 19-27). 
Truitt teaches a flow sensor (Abstract) comprising more than one pressure guide holes drilled around the cannula section (Col. 6 lines 6-20, openings 90 are provided at a peripheral edge of the averaging rings and are provided around the entire perimeter of the averaging ring) are aligned to two differential pressure measuring holes (Aligned to pressure measuring ports 68 and 70 in Fig. 7) and communicated with the two pressure differential measuring holes through an annular groove (Col. 6 lines 1-5, plurality of openings 90 to communicate first and second chambers 86, 88 (which communicate to ports 68 and 70 in Fig. 7) with main channel 58). It would have been obvious to one having ordinary Col. 6 lines 6-20) which would make the measurement more accurate. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 5564432 A) and Gillings (US 6238352 B1) as applied to claims 1 and 2 above, and further in view of Lee (US 20160374592 A1).
Regarding Claims 6 and 13, modified Thomson teaches the disposable differential-pressure-type respiratory flow device as claimed in claims 1 and 2, respectively, as described above.
However, modified Thomson does not teaches that a pressure measurement hole is formed through a periphery of the drainage section, and an inner end of the pressure measurement hole communicates with the interior of the drainage section. Lee teaches a respiratory monitoring system (Abstract, respiratory monitoring system) comprising a pressure measurement hole formed through a periphery of the drainage section ([0044], third sensing tube 213…is installed in the respiratory flow tube through the wall of the respiratory flow tube. As seen in Fig. 2E, the hole is in the periphery of the flow transducer after the differential pressure measurement tubes), and an inner end of the pressure measurement hole communicates with the interior of the drainage section (From “third sensing tube 213 is to measure an internal pressure of the respiratory flow tube” in [0044] it would be obvious that that the hole formed from where the tube 213 connects to the flow tube would be in communication). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tube disclosed by Thomson to include the pressure measurement hole Lee [0048]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 5564432 A) and Gillings (US 6238352 B1) as applied to claims 1 and 2 above, and further in view of Pougatchev (US 20050245837 A1).
Regarding Claims 7 and 14, modified Thomson teaches the disposable differential-pressure-type respiratory flow device as claimed in claims 1 and 2, respectively, as described above.
However, modified Thomson does not teach a fabric is bonded to an inner surface or an outer surface of the cannula section, and the fabric covers the pressure guide holes. Pougatchev teaches a mouthpiece for use in a spirometer (Abstract) comprising a fabric ([0031], porous fabric 104) bonded to an inner surface or an outer surface of the cannula section ([0041], porous mesh 104 may be affixed to the inside or the outside of the tube 101), and the fabric covers pressure guide holes ([0031], one or more openings may be covered with porous fabric 104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece disclosed by Thomson to include a fabric cover as taught by Pougatchev to provide a conduit for the patients' air while providing resistance to the air flow so that the air pressure can be generated and recorded (Pougatchev [0031]). 

Claims 9 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 5564432 A) and Gillings (US 6238352 B1) as applied to claims 1 and 2 above, and further in view of Wood (US 20100081955 A1).
Regarding Claims 9 and 15, modified Thomson teaches the disposable differential-pressure-type respiratory flow device as claimed in claims 1 and 2, respectively, as described above.
Abstract) comprising a filter layer embedded inside a mouthpiece section ([0019], mouthpiece may also be configured to contain an antimicrobial filter). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece section disclosed by Thomson to include a filter as taught by Wood to ensure that the exhaled air is clean and free from bacteria and other particle (Wood [0019]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 5564432 A), Gillings (US 6238352 B1), Moulin (US 6322519 B1) and Truitt (US 6915705 B1) as applied to claim 3 above, and further in view of Lee (US 20160374592 A1).
Regarding Claim 19, modified Thomson teaches the disposable differential-pressure-type respiratory flow device as claimed in claim 3 as described above.
However, modified Thomson does not explicitly teach that a pressure measurement hole is formed through a periphery of the drainage section, and an inner end of the pressure measurement hole communicates with the interior of the drainage section.  Lee teaches a respiratory monitoring system (Abstract, respiratory monitoring system) comprising a pressure measurement hole formed through a periphery of the drainage section ([0044], third sensing tube 213…is installed in the respiratory flow tube through the wall of the respiratory flow tube. As seen in Fig. 2E, the hole is in the periphery of the flow transducer after the differential pressure measurement tubes), and an inner end of the pressure measurement hole communicates with the interior of the drainage section (From “third sensing tube 213 is to measure an internal pressure of the respiratory flow tube” in [0044] it would be obvious that that the hole formed from where the tube 213 connects to the flow tube would be in communication). It would have been obvious to one having ordinary skill in the art before the effective filing date of the Lee [0048]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 5564432 A), Gillings (US 6238352 B1), Moulin (US 6322519 B1) and Truitt (US 6915705 B1) as applied to claim 3 above, and further in view of Pougatchev (US 20050245837 A1).
Regarding Claim 20, modified Thomson teaches the disposable differential-pressure-type respiratory flow device as claimed in claim 3, as described above.
However, modified Thomson does not teach a fabric is bonded to an inner surface or an outer surface of the cannula section, and the fabric covers the pressure guide holes. Pougatchev teaches a mouthpiece for use in a spirometer (Abstract) comprising a fabric ([0031], porous fabric 104) bonded to an inner surface or an outer surface of the cannula section ([0041], porous mesh 104 may be affixed to the inside or the outside of the tube 101), and the fabric covers pressure guide holes ([0031], one or more openings may be covered with porous fabric 104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece disclosed by Thomson to include a fabric cover as taught by Pougatchev to provide a conduit for the patients' air while providing resistance to the air flow so that the air pressure can be generated and recorded (Pougatchev [0031]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791